                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS


    KEVIN A JOHNSON,                                         )
    No. Y-26289,                                             )
                                                             )
                   Petitioner,                               )
                                                             )          Case No. 19íFY–337-NJR
    vs.                                                      )
                                                             )
    STATE OF ILLINOIS,                                       )
                                                             )
                   Respondent.                               )

                                 MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          Petitioner Kevin A. Johnson, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Pinckneyville Correctional Center, filed this Petition pursuant to

28 U.S.C. § 2254. Johnson seeks to challenge his 2017 Illinois conviction (Saline County Circuit

Court No. 2016-CF-55) on multiple grounds, including but not limited to: (1) ineffective assistance

of counsel; (2) Brady violations; (3) insufficient evidence; (4) mental illness; and (5) due process

violations.

          This case is now before the Court for a preliminary review of the Petition pursuant to Rule

4 of the Rules Governing Section 2254 Cases in United States District Courts. After carefully

reviewing the Petition, the Court concludes that it must be dismissed. 1




1
  Whether the Petition has been signed in accord with Federal Rule of Civil Procedure 11 is questionable. See Doc. 1,
p. 71). Nonetheless, because of the Court’s finding regarding the ongoing nature of Johnson’s criminal proceeding,
the Court will not delve any further into the issue.


                                                         1
                                                  Background 2

         On October 2, 2017, after a bench trial, Johnson was found guilty of three counts of

criminal sexual assault of a family member under the age of 18 and two counts of aggravated

criminal sexual abuse of a family member under the age of 18. On November 14, 2017, Johnson

was sentenced to 34 years’ imprisonment. In his Petition, Johnson admits that he is presently

pursuing an appeal and that his appeal is still pending. (Doc. 1, p. 3). In addition, Saline County

court records indicate that a status hearing on Johnson’s “Motion for Post Conviction Relief” is

set on June 26, 2019.

                                                    Discussion

         Johnson is presently pursuing an appeal and/or has a post-conviction motion pending in

Saline County Circuit Court pertaining to the same conviction he seeks to challenge in this case.

Because Johnson’s criminal matter is clearly ongoing, his Petition must be dismissed pursuant to

the abstention doctrine outlined in Younger v. Harris, 401 U.S. 37 (1971). Under Younger, federal

courts are required to abstain from interference in ongoing state proceedings when they are

“(1) judicial in nature, (2) implicate important state interests, and (3) offer an adequate opportunity

for review of constitutional claims, (4) so long as no extraordinary circumstances exist which

would make abstention inappropriate.” Green v. Benden, 281 F.3d 661, 666 (7th Cir. 2002) (citing

Middlesex Cnty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432, 436-37 (1982) and

Majors v. Engelbrecht, 149 F.3d 709, 711 (7th Cir. 1998)).




2
  This information is taken from the Petition (Doc. 1) and from a review of the online court docket records for People
v. Johnson, Saline County Case No. 2016-CF-55. See Henson v. CSC Credit Servs., 29 F.3d 280, 284 (7th Cir. 1994)
(court can take judicial notice of court documents, which are public records); Bova v. U.S. Bank, N.A., 446 F. Supp.
2d 926, 930 n.2 (S.D. Ill. 2006) (court may judicially notice public records available on government websites)
(collecting cases).


                                                          2
       The Younger abstention doctrine is implicated here because the ongoing proceeding is

judicial in nature and involves the important state interest of adjudicating whether Johnson’s

conviction should be set aside. Further, there is no indication that the state proceedings would not

provide Johnson with an adequate opportunity for review of any constitutional claims. Finally, no

extraordinary circumstances are apparent which require federal intervention at this stage.

                                             Disposition

       The Petition for a Writ of Habeas Corpus (Doc. 1) is DISMISSED without prejudice

pursuant to Rule 4 of the Rules Governing Section 2254 Cases. The ongoing adjudication of

Johnson’s criminal case leads the Court to conclude that it should abstain from intervening in this

pending matter. All pending motions are DENIED as moot.

       Should Johnson desire to appeal this Court’s ruling, he must first secure a certificate of

appealability, either from this Court or from the Seventh Circuit Court of Appeals. See FED. R.

APP. P. 22(b); see also 28 U.S.C. § 2253(c)(1). Pursuant to 28 U.S.C. § 2253, a certificate of

appealability may issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.”

       This requirement has been interpreted by the Supreme Court to mean that an applicant must

show that “reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). While a petitioner need not

show that his appeal will succeed, Miller-El v. Cockrell, 537 U.S. 322, 337 (2003), he must show

“something more than the absence of frivolity” or the existence of mere “good faith” on his part.

Id. at 338 (citation omitted). If the district court denies the request, a petitioner may request that a

circuit judge issue the certificate. See FED. R. APP. P. 22(b)(1)-(3).




                                                   3
       For the reasons set forth above, Johnson is not entitled to relief at this time, and the Court

finds no basis for a determination that its decision is debatable or incorrect. Thus, Johnson has not

made “a substantial showing of the denial of a constitutional right,” and a certificate of

appealability shall not issue. The Clerk of Court is DIRECTED to enter judgment accordingly

and close this case.

       Finally, the Court notes that the Petition contains information that could potentially identify

the alleged minor victim. Accordingly, out of an abundance of caution, the Court DIRECTS

the Clerk of Court to seal the Petition (Doc. 1) and all exhibits thereto (Docs. 1-1 through 1-

5).

       IT IS SO ORDERED.

       DATED: 6/17/2019

                                                      ____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                 4
